Title: To James Madison from William C. C. Claiborne, 8 December 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 December 1803, Fort Adams. “I am still at this place. An embarkation is talked of tomorrow; but so many preparatory arrangements yet remain to be performed that I much fear a longer delay. Our militia were mustered this evening and amount to about 200. I wish for myself, no greater force, in addition to the regular troops, and I presume that, in this opinion, the General will accord. The militia are all ready to proceed; and are becoming extremely restless. Genl. Wilkinson has been so entirely engaged in military arrangements that we have had as yet little conference on the objects of our mission. But I persuade myself that the utmost harmony in opinion and action will exist between us; I consider it essential to the interests of my country; and a spirit of sincere accommodation therfore shall be uniformly observed on my part.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 1 p.; in a clerk’s hand, signed by Claiborne. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:305–6.


